Citation Nr: 0618724	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-42 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right upper 
extremity impairment, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of an 
injury to Muscle Group XXI, currently rated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought on appeal.  The veteran perfected an appeal 
of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA is required by statute and regulation to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits and to assist claimants in the 
development of their claims.  VA is also required to inform 
the claimant of what evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  
Furthermore, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004); 38 C.F.R. § 3.159 
(2005).  The veteran has not been informed of the evidence 
needed to substantiate his claim for higher ratings, or the 
relative responsibilities in developing that evidence.  The 
Board finds, therefore, that remand of the case is required.

The most recent VA examination was conducted in June 2003 and 
the veteran testified in June 2005 that his disabilities had 
increased in severity since then.  For that reason a current 
examination is needed to assess the nature and severity of 
his right upper extremity impairment and residuals of an 
injury to Muscle Group XXI.  Because his claim for TDIU is 
inextricably intertwined with the increased rating claim, 
that issue is deferred pending the additional development.

Accordingly, the case is remanded for the following actions:

1.  Review the claims file and ensure 
that VA's duty to notify the veteran of 
the evidence needed to substantiate his 
claims, as defined in the statute, its 
implementing regulation, court decisions, 
and VA directives, is fulfilled.  

2.  Provide the veteran a medical 
examination in order to assess the 
current nature and severity of his right 
upper extremity impairment and residuals 
of an injury to Muscle Group XXI.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  
The examiner should document all 
manifestations of the right upper 
extremity disability and residuals of the 
injury to Muscle Group XXI, including an 
evaluation of any functional limitations 
resulting from the disability.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


